Citation Nr: 1203137	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-28 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 40 percent for chronic prostatitis.
  
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965 and from April 1984 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) from December 2005 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and was granted, a 30-day abeyance to submit additional evidence.

In June 2011, the Veteran submitted a waiver of initial RO consideration of the evidence with regard to a March 2011 VA examination report.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Board has recharacterized the appeal as also encompassing a claim for a TDIU (as reflected on the title page).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an increased ratings for chronic prostatitis and thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for prostate cancer.

2.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of the claim for service connection for prostate cancer, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter of service connection for prostate cancer and the appeal must be dismissed.

TDIU

The Veteran claims that he is unemployable due to service-connected disabilities.  He may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include chronic prostatitis, rated as 40 percent disabling; aortic stenosis, rated as 30 percent disabling; carpal tunnel syndrome, rated as 20 percent disabling; thoracolumbar spine disability, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; residuals of carcinoma of the left facial area, rated as 10 percent disabling; peptic ulcer disease, rated as 10 percent disabling; moderate high frequency hearing loss, rated as noncompensable; residuals of ventral hernia, rated as noncompensable; residuals of colon polyp resection, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  He holds a combined 80 percent disability rating.  He has also been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.

The Board initially notes that the Social Security Administration has deemed the Veteran unemployable as a result of his service-connected aortic stenosis and thoracolumbar spine disability.  In November 2010, a VA examiner provided opinion that these two disabilities "would prevent physical or sedentary employment."  

On the other hand, in November 2007, the Veteran's private cardiologist opined that the Veteran was asymptomatic from a cardiac standpoint.  In March 2011, a VA examiner estimated the Veteran to have a METs between 3 to 5 which nonetheless did not render the Veteran unemployable.

In this case, the Veteran's only practical vocational skill involves being a recruiter for the Army National Guard.  He has not worked since 2002.  He has completed two years of college education.  The medical evidence demonstrates that the Veteran manifests lumbar spine canal stenosis which causes severe pain with use.  The Veteran has aortic stenosis which causes METs limitations.  He has hearing impairment which interferes with his ability to effectively communicate.  He has genitourinary and gastroesophageal disabilities which interfere with his activities of daily living.

Addressing this matter in a practical manner, and applying the benefit of the doubt rule, the Board finds that the Veteran has a combination of physical and systemic disability attributable to service-connected cause which renders him unable to maintain substantially gainful employment.  The appeal on the TDIU issue, therefore, is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With respect to the TDIU issue, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

The appeal as to the claim for service connection for prostate cancer is dismissed.

The claim of entitlement to TDIU is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

First addressing the lumbar spine, during the June 2011 hearing, the Veteran testified that he experienced left leg pain, weakness, tingling, and numbness.  Moreover, a November 2010 VA examination report reflects a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy.

The Board notes that the record raises, but does not resolve, the question of whether the Veteran has separately ratable, neurological manifestations of his low back disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.  While the November 2010 VA examiner provided a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy, he did not specifically indicate whether one or both extremities were involved.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examination is needed to properly assess the severity of the Veteran's service-connected low back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  During the June 2011 Board hearing, the Veteran indicated that he has previously received treatment from the VA Medical Center (VAMC) in Murfreesboro, Tennessee and the Community Based Outpatient Clinic (CBOC) in Huntsville, Alabama.  He also testified that he currently receives treatment at the CBOC in Chattanooga, Tennessee.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding records of VA treatment and/or evaluation for the Veteran from the Murfreesboro VAMC and Chattanooga and Huntsville CBOC's.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

As a final note, the Board points out that, in a February 2010 rating decision, the RO denied the claim for an increased rating for chronic prostatitis.  In January 2011, the Veteran filed a statement disagreeing with the RO's denial of the claim.  By filing a timely NOD, the Veteran has initiated appellate review on this issue; however, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's February 2010 denial of an increased rating for chronic prostatitis, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are reminded that, to obtain appellate review of any matter not currently in appellate status, a perfected appeal must be filed.

2.  The RO should obtain from the Murfreesboro VAMC and the Chattanooga and Huntsville CBOC's any outstanding pertinent records of treatment.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the veteran for orthopedic examination to determine the current nature and severity of the chronic orthopedic manifestations of his thoracolumbar spine disability.  The examiner should be provided the claims folder and a copy of this remand prior to examination.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The orthopedic examiner should be requested to report all orthopedic manifestations of the veteran's service connected low back syndrome, to include range of motion testing in terms of forward flexion, backward extension, right and left lateral flexion, and right and left rotation.  The examiner should also be requested to provide opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  

4.  The RO should also schedule the veteran for neurologic examination to determine the current nature and severity of the chronic neurologic manifestations of his lumbar spine disability, if any.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The neurologist should be requested to report all chronic neurologic manifestations of the veteran's service connected lumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected.  Send the claims folder to the examiner for review, and request the examiner to acknowledge review of the claims folder in the examination report.

5.  After completing the requested actions, readjudicate the claims.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


